Citation Nr: 1505715	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  09-27 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to a compensable rating for residuals of a tonsillectomy.  

5.  Entitlement to a compensable rating for a recurrent pilonidal cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1975, from February 1976 to October 1976, and from August 1978 to August 1981.
 
These matters come before the Board of Veterans' Appeals (the Board) from October 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2011.  A transcript of that proceeding has been associated with the claims file

This case was previously before the Board in February 2012, when it was remanded for additional development.  With the exception of the Veteran's claim for a back disability, that development has been completed and the case is properly again before the Board.

The issues of entitlement to service connection for a low back disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter, and is not etiologically related to a disease, injury, or event in service.

2.  The Veteran's tonsillectomy residuals are manifested by hoarseness, dry throat, and occasional lost voice.  Inflammation of the vocal cords or mucous membrane, or thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy were not shown.

3.  The Veteran's recurrent pilonidal cyst is manifested by subjective complaints of drainage of blood and pus, foul odor, and objectively by one painful scar that measured no greater than 3.5 centimeters long by 0.5 centimeters wide.  More than one painful or unstable scar was not shown.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  For the entire period on appeal, entitlement to a compensable rating for tonsillectomy residuals is not warranted.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.27, 4.97, Diagnostic Code 6516 (2014).

3.  Affording the Veteran the benefit of the doubt, entitlement to a 10 percent rating for recurrent pilonidal cyst is warranted for the entire period on appeal.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7800-7806 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As previously noted, the Board remanded this case for further development in February 2012.  The Board specifically instructed the RO to obtain outstanding private treatment records, VA treatment records, and service treatment records including the Veteran's inpatient records, provide the Veteran examinations for his back, hypertension, residuals of tonsillectomy, and recurrent pilonidal cyst, and to readjudicate the claims on appeal.  The requested records were sought and obtained, the specified VA examinations were performed, and the Veteran's claims were readjudicated in a February 2013 Supplemental Statement of the Case.  Thus, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).




Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters from VA dated in June 2008 and February 2009 notified the Veteran of how to substantiate a service connection claim.  The letters notified the Veteran of the allocation of responsibilities between himself and VA, and of how ratings and effective dates are assigned.  Therefore, the duty to notify is satisfied with respect to the service connection claims. 

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated August 2009 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  The letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, including inpatient records from Darnell Army Hospital at Fort Hood, VA medical records, private treatment records, and Social Security Disability records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

With respect to his service connection claim, the Veteran was provided a VA examination in April 2012.  As will be discussed in greater detail below, the examiner reviewed the Veteran's past medical history, considered the Veteran's present complaints, examined the Veteran, and provided an opinion supported by a rationale such that the Board can render an informed determination.  The Board, therefore, concludes that the examination report is adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran VA examinations in April 2012.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See Barr, 21 Vet. App. at 312.

The Board notes the Veteran's November 2012 statement that his condition had gotten worse.  However, the Veteran spoke in general terms and did not specifically indicate that his service-connected disabilities had worsened in severity or had changed markedly since his examination in April 2012.  The Board also notes that neither the Veteran nor his representative requested new VA examinations to reassess the severity of his service-connected disabilities.  Moreover, the most recent treatment records do not show that the Veteran's service-connected disabilities have worsened.  Accordingly, the Board finds the April 2012 VA examination reports to be adequate to assess the state of the Veteran's service-connected disabilities.

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which the Veteran and his representative presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal, the hearing focused on the elements necessary to substantiate the Veteran's claims, and the Veteran and his representative, through questioning and the Veteran's testimony, demonstrated actual knowledge of the elements necessary to substantiate his claims.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has either individual identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).

The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied, and the Board may proceed with appellate review.

Service Connection - Hypertension

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a) (2014).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id., at 1338-39.

Because hypertension is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and a claim for this disability may be established by evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-1339.  In the instant case, however, there is no presumed service connection because as is discussed in further detail below, the Veteran's hypertension did not manifest to a compensable degree within one year of service.

In the absence of presumptive service connection, in order to establish service connection for the claimed disabilities, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

The Veteran has a current diagnosis of essential hypertension, satisfying the first Hickson element.

The Veteran's service treatment records are void for a diagnosis of or treatment for hypertension.  In his August 2009 VA Form 9, the Veteran wrote that hypertension was identified while he was on active duty and that he was prescribed medications circa 1980.  During his August 2011 Board hearing, the Veteran testified that he was diagnosed with hypertension while hospitalized for his pilonidal cyst, and was prescribed Lisinopril to treat the hypertension.  See Hearing Transcript, pg. 12.  On the basis of the Veteran's testimony, VA obtained inpatient treatment records relating to the hospitalization in question.  While those records contain blood pressure readings, they do not show that the Veteran was diagnosed with high blood pressure or hypertension or that he was prescribed Lisinopril.  Moreover, a July 1981 service treatment record from the date of the cyst operation noted that the Veteran denied high blood pressure; the Veteran's blood pressure at that time was 121/70.  The pre-anesthetic summary conducted prior to the operation showed that the Veteran's circulatory system, including blood pressure, was within normal limits.  An April 2001 examination report and other documentation from sometime after 2004 showed the Veteran reported being diagnosed with hypertension in the 1980's, but did not indicate a specific date.  Accordingly, the second Hickson element is not met, and the claim fails on this basis.

Nevertheless, for the sake of completeness, the Board will address the third Hickson element.  The Veteran was afforded a VA examination in April 2012.  The examiner noted the Veteran's report of being diagnosed with hypertension in 1980 and had been on medication for 40 years.  After reviewing the Veteran's c-file and medical history, the examiner concluded that the Veteran's hypertension was not caused by any diagnosed condition during active duty.  The examiner explained that although the Veteran gave a history of being diagnosed with hypertension in 1980, the record contained no documentation supporting that history, and that the earliest documented diagnosis of hypertension was in 2001.  

The Board considered the Veteran's statements regarding his claimed hypertension.  See, e.g., Hearing Transcript, pg. 12.  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Veteran may be competent to report symptoms or a reported diagnosis, he is not competent to offer an opinion on a complex matter, to include a diagnosis of hypertension.  Thus, while the Veteran may be competent to report that he was diagnosed with hypertension during service and prescribed medication, the Board affords more weight to the contemporaneous medical evidence showing no such diagnosis or treatment and the conclusions of the VA examiner.  Indeed, based upon the clear conflict of that objective evidence with the recollections of the Veteran, such recollections must be found not credible.  

The Veteran also requested service connection for hypertension as secondary to diabetes mellitus.  See May 2011 Statement of Accredited Representative, pg. 4.  While the Veteran has a diagnosis of diabetes mellitus, he is not service-connected for it, and thus secondary service connection is inapplicable.  38 C.F.R. § 3.310 (2014).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2014), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Residuals of a Tonsillectomy

The Veteran's tonsillectomy residuals disability is rated under Diagnostic Code 6599-6516.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2014), whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  

Under Diagnostic Code 6516, chronic laryngitis manifested by hoarseness with inflammation of cords or mucous membrane is rated as 10 percent disabling and chronic laryngitis manifested by hoarseness, with thickening or nodules of cords, polyps, submucous infiltration or pre-malignant changes on biopsy is rated as 30 percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2014).

The Veteran was afforded a VA examination in September 2009.  He reported that he got a dry throat every morning and was unable to talk until he drank something.  On evaluation, the examiner reported that there had been no laryngectomy and that there were no residuals of an injury to the pharynx.  Additionally, the examiner noted that the Veteran's tonsillectomy residuals had no significant effects on his usual occupation.  

According to a June 2011 VA medical record, the Veteran complained of intermittent hoarseness.  He reported that he was hoarse and would lose his voice after he talked a while.  He denied any trouble swallowing or pain, and said his throat was not sore.  

In August 2011, the Veteran testified that his tonsillectomy residuals caused him to lose his voice.  He said he woke up in the morning with severe dry throat.  He reported that the primary manifestations of his disability were voice changes - hoarseness - and dry throat.  See Hearing Transcript, pp. 29-31.  He also reported that his residuals had not flared during the examination and thus did not adequately reflect the severity of his symptoms.  Id.

The Veteran was afforded a VA examination in April 2012.  The examiner reviewed the claims file and the Veteran's electronic medical records.  The examiner noted the Veteran's reports of hoarseness and a dry throat.  The Veteran reported that he could not talk much because talking caused his throat to be painful and dry, leading him to remain quiet most of the time.  The examiner noted that the Veteran spoke through the entire interview without sign of hoarseness or throat pain.  On physical evaluation, the examiner noted that the Veteran's head was normal and nontender and that his throat was clear without injection or exudates.  The examiner also reported that there was no objective evidence of residuals of tonsillectomy.  Additionally, the examiner reported that the Veteran's disability did not affect his ability to work.  Although the examiner noted the presence of allergic rhinitis of the right nasal mucosa, she stated that it was unrelated to the Veteran's tonsillectomy.

Based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for his tonsillectomy residuals disability.  The Board notes the Veteran's various statements regarding hoarseness, to both the Board and to his VA physicians.  See, e.g., Hearing Transcript, pg. 29 and the April 2012 VA examination report.  However, at no point has the Veteran been shown to have inflammation of his vocal cords or of the mucous membrane.  Additionally, the September 2009 and April 2012 VA examiners both concluded that the Veteran's residuals did not affect his ability to work.  While the April 2012 examiner noted the Veteran had allergic rhinitis, she reported that it was unrelated to his tonsillectomy residuals.  Accordingly, entitlement to a compensable rating is not warranted at any point during the appeal period.

Recurrent Pilonidal Cyst

The Veteran's recurrent pilonidal cyst is rated under Diagnostic Code 7819-7803.  38 C.F.R. § 4.118 (2014) provides that a Veteran whose scars were rated by VA under a prior version of Diagnostic Code 7803 as in effect before October 23, 2008, may request review under diagnostic codes 7800 through 7805.  Id.  As such, the Board will consider all applicable rating codes to determine which is most advantageous to the Veteran.

According to a September 2008 VA examination report, the Veteran reported that the cyst started as swelling that continued to grow, filling up with blood, which then popped and drained.  The examiner noted that the Veteran used a triple antibiotic ointment to treat the cyst as needed.  On physical evaluation, the examiner noted that the Veteran exhibited no objective evidence of an active cyst, but indicated there was a small area of hyper-pigmented skin, which was slightly raised.  The examiner noted that less than 0.5 percent of the body area was affected, and 0 percent of the exposed body area was affected.  The examiner diagnosed the Veteran with recurrent pilonidal cyst, resolved status post incision and drainage.  The examiner also reported that the Veteran had no scarring or disfigurement.  

The Veteran was afforded a VA examination in September 2009.  On evaluation, the examiner reported that the Veteran had a small midline dimple in the sacrococcygeal area.  The absence of cyst or abscess formation was noted.  No signs of active edema, inflammation or discharge were observed, nor was there disfigurement.  The examiner reported that less than 5 percent of total body area was affected.  A non-linear scar to the left of the natal cleft was noted, measuring 3.5 centimeters long by 0.2 centimeters wide.  The examiner noted the scar was painful, but there was no skin breakdown or other symptoms.  The scar was not painful on palpation, nor was it unstable.  Additionally, the examiner reported that there was no inflammation, edema, keloid formation, adherence to underlying tissue, underlying soft tissue damage, underlying tissue loss, elevation of scar, depression of scar, or induration or inflexibility.  The texture of the scarred area was normal and the scar had the same color as normal skin.  The scar did not pose any limitations on employment or routine daily activities.

According to a May 2011 VA medical record, the Veteran complained of the cyst to his buttocks.  The examiner observed a thin, open area between the buttocks about 3.5 centimeters by 0.5 centimeters.  Drainage, redness, or induration were not observed, nor did the Veteran exhibit fever or chills.  The Veteran reported he had a purulent bloody drainage over the weekend but that it was never visible to VA staff.  A registered nurse present during the examination assured the Veteran that his complained of condition did not appear to be related to his previous cyst removal.

In August 2011, the Veteran testified that when his cyst flared up, it swelled to a degree that prevented him from sitting and that he had to use a doughnut device to sit.  See Hearing Transcript, pg. 34.  He reported that the cyst flared up twice a month, and flared up occasionally when he sat.  Id. at 35-36.  Additionally, he said that he had visited the doctor a few days prior and that the cyst had burst open.  Id.  He also testified that the condition caused him to have to get up from work and go to the bathroom to wipe down the cyst area to remove the odor it caused.  Id. at 38.  

According to a September 2011 surgery consultation note, the Veteran reported difficulty evacuating his stool.  In the morning, when he went to the bathroom, he had stool present on the outside prior to going to the bathroom.  He reported a sensation of incomplete evacuation and felt like the stool hung up in a "void."  He reported he had to continually wipe himself because of drainage from his rectum.  Additionally, he reported that every week or so he had an area near the anus that split open and drained blood and pus.  He said it always occurred in the same area and had been occurring for 15 years.  On physical evaluation, the examiner noted the old pilonidal drainage site, and the Veteran's report that the site "does NOT drain."  He also noted the Veteran's statement that the site of drainage was between the old site and the rectum, but observed that there was no sinus drainage site or abnormality on perianal or digital rectal examination.  An impression of possible fistula-in-ano was noted.

The Veteran was afforded a VA examination in April 2012.  The examiner reviewed the claims file and the Veteran's electronic medical records.  On physical evaluation, the examiner noted that the Veteran had a hyper-pigmented area in the groin and buttocks, with well-healed boils without active lesion.  Excoriation and open sores were not present.  The examiner noted the presence of a small dimple at the intergluteal cleft where the pilonidal cyst was drained during active duty.  The dimple was nontender, and no edema, erythema, or tenderness on palpation was present.  Additionally, fecal incontinence, sphincter anomaly, anal lesions, or fistula were present.  Moreover, the examiner stated that no active skin residuals of the recurrence of pilonidal cyst were present.  The examiner also reported that the Veteran had no digestive condition, such as anorexia, diarrhea, constipation, anal fistula, fecal incontinence, or anal leakage, secondary to the well-healed pilonidal cyst.  The examiner further stated that the Veteran's skin condition did not affect his ability to work.

During a December 2012 annual checkup, the examiner noted the Veteran's scar on his buttocks and observed that it was without drainage.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent rating under Diagnostic Code 7804 is warranted for the entire period on appeal.  See 38 U.S.C.A § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  In this regard, the Board notes that the September 2009 examiner noted that the Veteran's scar was painful, but not unstable or painful on palpation.  The Veteran has only been shown to have this single scar, thus a higher rating is not warranted under Diagnostic Code 7804.

The Board considered the applicability of other Diagnostic Codes.  Diagnostic Code 7800 is inapplicable as it pertains to scars of the head, face, or neck.  Diagnostic Codes 7801 and 7802 would not afford the Veteran any benefit, as a compensable rating under 7801 requires an area or areas of at least 6 square inches; the Veteran's scar has not been shown to be any larger than 3.5 centimeters long by 0.5 centimeters wide.  Similarly, a compensable rating under 7802 requires an affected area or areas of 144 square inches.  The Board also considered Diagnostic Code 7806, concerning dermatitis or eczema.  Still, the Veteran's pilonidal cyst has not been shown to cover at least 5 percent of the entire body or 5 percent of exposed areas, nor has he been shown to have required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during a 12 month period.

Additionally, the Board considered the applicability of 38 C.F.R. § 3.324 (2014).  According to 38 C.F.R. § 3.324, whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.

The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompensable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

Here, the Veteran has been assigned a compensable evaluation for his service-connected pilonidal cyst, and the only disability for which a noncompensable evaluation is assigned is the tonsillectomy residuals.  He has been assigned compensable evaluations for all but one of his service-connected disabilities throughout the appeal period.  Consequently, the issue of entitlement to a compensable rating based on multiple noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 has been rendered moot.

Extraschedular Considerations

The Board considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture to render the available schedular evaluations for the service-connected tonsillectomy residuals.  A comparison between the level of severity and symptomatology of the Veteran's service-connected residuals with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran described hoarseness and difficulty speaking in the morning, but he has not been shown to have inflamed vocal cords or mucosal membrane.  Thus, the criteria and the rating assigned adequately contemplate the Veteran's symptoms and an extraschedular rating for the tonsillectomy residuals is not warranted.

As to the Veteran's cyst, he reported recurrent drainage of blood and pus with a foul odor.  The Veteran has been assigned a 10 percent evaluation for his scar, but the Board notes that the Veteran's reported drainage of blood and pus do not appear to be contemplated by the rating criteria.  However, as to the second Thun element, the Veteran has not been shown to have experienced marked interference with employment or frequent periods of hospitalization.  Although the Veteran testified that his cyst interrupted his work on occasion and required trips to the bathroom to clean the affected area, 38 C.F.R. § 4.1 (2014) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Thus, the 10 percent rating contemplates the occasional interruption of work for the Veteran to attend to his needs.  Accordingly, the second Thun element is not met and referral is therefore not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his tonsillectomy residuals or recurrent pilonidal cyst to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted. 

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (the Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable rating for tonsillectomy residuals is denied

Entitlement to a 10 percent rating, but no higher, for recurrent pilonidal cyst is granted.


REMAND

With regard to the Veteran's claim for a low back disability, the Board notes that the April 2012 VA examination report addressing direct service connection for the Veteran's low back disability relied on an inaccurate factual premise to conclude that the Veteran's low back disability was less likely than not caused by or related to service.  The examiner stated that the claims file did not show any evidence of a progression of back pain from the Veteran's reported history of an injury in 1976 to 1998 when he reported back pain since September 1998.  However, the Veteran's service treatment records indicate that in August 1981 the Veteran complained of back pain for the previous 5 years, including with pain radiating from his neck, although x-ray testing was negative.  Thus, the examiner relied on an inaccurate factual premise in reaching her conclusion and the opinion is inadequate for rating purposes.  In light of the foregoing, the Veteran should be afforded a new VA examination to determine whether his claimed low back disorder is related to service.  See Stegall v. West, 11 Vet. App. 268, 271 (2008).

With respect to the Veteran's claim for an acquired psychiatric disorder, he has not been afforded a VA examination.  VA is required to provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element establishes a low threshold.  Id. at 83.

In this case, the Veteran's service treatment records indicate he complained of depression, excessive worry, and nervous trouble, though no formal diagnosis of a psychiatric disorder was made during service.  According to a September 2011 VA medical record, the Veteran has a current diagnosis of mood disorder secondary to general medical condition (pain), and a record from November 2011 shows diagnoses of depression and anxiety.  Additionally, the Veteran has alleged that his psychiatric disorder may be related to his service-connected disabilities.  See Hearing Transcript, pp. 21-23.  Therefore, because the record is lacking sufficient competent medical evidence as to whether the Veteran's psychiatric disorder was caused by or related to service or to his service-connected disabilities, the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to the treatment of any acquired psychiatric disorders.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After collecting any outstanding medical records and incorporating them into the claims file, schedule the Veteran for a VA examination by an appropriate examiner to determine the current nature and etiology of his claimed low back disorder.  The examiner is requested to review the claims folder, to include this remand.  Any indicated tests or studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Based on the review of the Veteran's claims file and physical examination of the Veteran, the examiner is asked to opine on whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's low back disorder is caused by or related to service.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, afford the Veteran a VA examination by a psychiatrist or a psychologist with sufficient expertise to determine the nature and etiology of any currently present acquired psychiatric disability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies must be performed.  

Based on the examination results and a review of the record, the examiner should identify any current acquired psychiatric disorders and provide an opinion with respect to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that it is etiologically related to the Veteran's active service.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that it is caused by the Veteran's service-connected disabilities (including corn, left foot, status post tonsillectomy, and pilonidal cyst, buttocks).

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that it is aggravated (i.e., permanently worsened) by the Veteran's service-connected disabilities (including corn, left foot, status post tonsillectomy, and pilonidal cyst, buttocks).

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder(s) and (2) any increased manifestations that, in the examiner's opinion, are proximately due to the service-connected disabilities.

Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

4.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


